Citation Nr: 0001287	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-11 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a disability manifested 
by right testicle pain (Orchitis).


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The appellant served on active duty from June 1965 to May 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

FINDING OF FACT

Competent evidence of a current testicle diagnosis has not 
been presented .


CONCLUSION OF LAW

The claim for service connection for right testicle pain 
(Orchitis) is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The appellant has not claimed that right testicle pain 
(Orchitis) arose under a combat situation.  Thus, entitlement 
to application of 38 U.S.C.A. § 1154(b) is not warranted.  

Service medical records show that the appellant was seen for 
swollen right testis in July 1965.  There was no history of 
trauma.  There was an assessment to rule out orchitis and 
torsion.  Bed rest and ice packs were recommended.  The 
diagnosis was tender right testis.  At the May 1967 
separation examination the appellant's genitourinary system 
was normal.  At the February 1995 Army National Guard 
periodic examination the genitourinary system was normal.  

Post service VA Medical Center (VAMC) records disclose that 
the appellant was seen for complaints of right testicle pain 
in July 1990, August 1997 and November 1997.  

At the December 1996 VA examination the appellant reported 
that he developed right testicular swelling after lifting a 
locker in service in 1965.  Examination of the genitourinary 
system revealed normal adult male genitalia.  The diagnosis 
was right testicle orchitis, by history.  

In November 1997 the appellant was referred to the urology 
clinic.  Upon examination no masses or inflammation was 
found.  The digital rectal examination was normal and the 
urinalysis was negative.  The examiner could not find any 
abnormalities.  The diagnosis was history of right testicle 
orchitis.  

The claim for service connection for right testicle pain 
(Orchitis) is not well grounded.  Although the veteran has 
complained of testicle pain, there is no diagnosis of a 
current right testicle disability or orchitis.  In the 
absence of current disability there can be no valid claim.  
The veteran's own assertions that he has a diagnosis is not 
competent and does not serve to well ground the claim. 

The Board is aware that the 1996 VA examiner recorded the 
appellant's report of complaints since service.  However, 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" satisfying the Grottveit requirement.  Such 
evidence cannot enjoy the presumption of truthfulness 
accorded by Robinette (as to determination of well 
groundedness) and Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (as to determination of whether evidence is "new and 
material" for purposes of reopening a claim), because a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) ("in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration").  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  In this case, the 
recording of history in 1996 is no more than a transcription 
and does not constitute competent medical evidence or 
establish a well-grounded claim.

The appellant has not brought forth evidence of a current 
diagnosis.  Therefore, the claim is not well grounded.  See 
Caluza, supra.  Although the appellant stated that he 
believes that his problem is related to service, he is a lay 
person and his opinion is not competent.  See Layno, 6 Vet. 
App. at 470; Espiritu, 2 Vet. App. at 494.  The appellant's 
own unsupported opinion does not give rise to a well-grounded 
claim.  Accordingly, the appellant's claim for service 
connection for a right testicle disability (orchitis) is 
denied.  

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette, supra.  Here, VA fulfilled its obligation 
under section 5103(a) by issuing a statement of the case in 
April 1998.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied at 
the RO level.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under § 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained).  


ORDER

Service connection for right testicle pain (Orchitis) is 
denied.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

